Citation Nr: 1422513	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) housing education benefits in the amount of $4644.87.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in St. Louis, Missouri.

The Board notes that the Veteran was sent a statement of the case (SOC) in July 2011.  His substantive appeal (Form 9) was received in February 2012, more than 60 days after notice of the SOC.  However, the Veteran asserted that he did not receive the SOC and the RO accepted the appeal as timely.  Thus, the claim is before the Board.

The Veteran was scheduled for a Travel Board hearing in June 2012.  However, he failed to report for the hearing.  Therefore, the hearing request is deemed to be withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded education benefits under the Post 9/11 GI Bill for enrollment for the Spring 2010 semester.  He also received Chapter 33 housing education benefits.  In June 2010, the university informed VA that the claimant withdrew before the beginning of each of two Spring 2010 school terms.  Records from the Veteran's college indicate that the Veteran also reduced his course load from 6 to 3 credit hours on the first day of the term, effective January 11, 2010.  The records indicate he withdrew after the drop period and received a punitive grade, effective January 17, 2010.  The Veteran has asserted that he stopped taking classes because his mother had a heart attack in March 2010.  

The Veteran submitted a Financial Status report in October 2010.  The Board finds the status report is unclear.  The Veteran reported monthly gross salary of $3,184.92 and expenses of $2,780.73.  He did not indicate any payroll deductions and listed his net take home pay as $3,184.92.  In the report, the Veteran stated that he was "hammered on income tax" and had paychecks of around $400, after child support was deducted, indicating his net take home pay was less than $3,184.92.  Additionally, in an October 2010 email, he stated that he had been evicted from his apartment and his car had been repossessed.  The Financial Status Report did not include any VA education benefits, which the Veteran may have been receiving at that time.  The report is also more than 3 years old.  To determine whether collection of the debt would cause undue financial hardship, VA must have accurate and current financial information.  Thus, VA should attempt to clarify the Veteran's finances by requesting a new Financial Status Report.

The Board also finds that the record is incomplete.  An August 2010 letter informed the Veteran that he was recently sent a letter explaining his entitlement to education benefits had changes and that as a result he was paid $4,644.87 more than he was entitled to receive.  However, the original letter explaining the change to entitlement does not appear to be in the claims file.  Thus, an attempt should be made to associate the letter with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the letter referenced in the August 2010 letter, which notified the Veteran of the change in entitlement to education benefits and overpayment, with the claims file.

2.  Ask the Veteran to submit an updated Financial Status Report (VA Form 5655), showing current monthly income and monthly expenses.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a waiver of the recovery of overpayment of VA Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) housing education benefits in the amount of $4644.87.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





Department of Veterans Affairs


